            Case 1:19-cr-00020-TJK Document 1 Filed 01/25/19 Page 1 of 2



                               UNITED STATES DISTRICT COLRT
                               FOR T}IE DISTRICT OF COLU}IBIA



UNITED STATES OF AMERICA.                          CRIN,IINAL NO.

                                                   VIOLATIONS:

                                                   18   u.S.c.   $ 17s2(a)(1)
                                                   (Entering or Remaining in Restricted
                                                   Building or Grounds)
MARKLEE RESCHKE.
                                                   22 D.C. Code S 3302(b)
       Defendant.                                  (Unlawful Entry Public Property)

                                                   18 U.S.C. $ 111(a)(l)
                                                   (Resisting, or Impeding Certain
                                                   Officcrs or Employces)


                                     INFORI\,IATION

       The United States Attomey charges:

                                       COUNT ONE

      On or about January 24,2019, in the District of Columbia, the defendant, MARK LEE

RESCHKE, did knowingly enter and remain, and attempt to enter and remain, in a restricted

building and grounds, that is, the White House Complex and Grounds, without lawful authority

to do so.

(Entering or Remaining in Restricted Building or Grounds, in violation of ritle I g, united
States Code, Section I 752(a)( 1))


                                       COUNTTWO

        On or about January 24,2019, in the District of Columbia, the defendant, MARK LEE

RESCHKE, without lawful authority, did enter and attempt to enter certain public property, that
         Case 1:19-cr-00020-TJK Document 1 Filed 01/25/19 Page 2 of 2



is, The White House Complex and Grounds, against the will of United States Secret Service

Officers, lawfully in charge thereof.

(Unlawful Entry (Public Property)), in violation of 22 D.C. Code, Section 3302(b)

                                          COUNT TTIREE

      On or about January 24,2019, in the District of Columbia, the defendant, MARK LEE

RESCHKE, did forcibly resist, oppose, impede, intimidate, and interlere with Officers Arce-

Morales and Nathanson, uniformed officers of the United States Secret Service, an agency in

the Executive Branch ofthe United States Govemment, while those officers were engaged in or

on account ofthe performance of their official duties.

(Resisting, or Impeding Certain Officers or Employees, in violation of Title 18, United States
Code, Section 111(a)(l) (simple assault))



                                              JESSIE K. LIU
                                              United States Attomey
                                              D.C. Bar No. 472845
                                        By:
                                              ffiHkFSF,*,
                                              Assistant United States Attomey
                                              National Security Section
                                              U.S. Attomey's Offrce
                                              N.Y. BarNo.4'/42342
                                              karen. seifert@usdoj. gov




                                                2
